In re: The State of Louisiana applying for writs of certiorari, prohibition and mandamus.
Writ Denied. In the absence of a grand jury indictment, when as here only an information is filed, the trial judge has discretion to order a preliminary examination at which the state must show probable cause to continue in custody a person whom no grand jury has indicted. La.C. Cr.P. Art. 296. We find no abuse of trial court’s discretion here. However, the release from custody is stayed for seventy-two hours, within which the state may show probable cause for continued custody. See order. The denial is without prejudice to the right of the parties to move for a speedy trial.
SANDERS, C. J., is of the opinion that a writ should be granted, but concurs in the continuation of the stay order.